51 So.3d 1144 (2010)
In re AMENDMENTS TO RULES OF THE SUPREME COURT RELATING TO ADMISSIONS TO THE BAR.
No. SC10-979.
Supreme Court of Florida.
December 9, 2010.
J. Jeffry Wahlen, Chair, Michele A. Gavagni, Executive Director, and Thomas A. Pobjecky, General Counsel, Florida Board of Bar Examiners, Tallahassee, FL, for Petitioner.
PER CURIAM.
This matter is before the Court for consideration of proposed amendments to the Rules of the Supreme Court Relating to Admissions to the Bar. We have jurisdiction. See art. V, § 15, Fla. Const.
At the Court's request, the Florida Board of Bar Examiners (Board) has filed this petition to amend rule 4-22 (Part A), of the Rules of the Supreme Court Relating to Admissions to the Bar (Bar Admission Rules). Rule 4-22 describes the components of "Part A" or the Florida-prepared portion of the General Bar Examination, which is administered to individuals who seek admission to The Florida Bar.[1] The amendments at issue in this *1145 case incorporate recommendations from the Florida Board of Bar Examiners Testing Commission (Commission), the Board, and the Court. The Board has unanimously approved the amendments proposed. The amendments were also published in the July 1, 2010, edition of The Florida Bar News for comment; none were received.
Upon consideration, we amend Rule 4-22 (Part A) as follows. In the opening paragraph of the rule, the Court amends the citations to the Rules of Judicial Administration to reflect the correct rule numbers.[2] The opening paragraph is also amended to increase, from two to three, the number of subjects that may be tested in each of five segments in Part A of the General Bar Exam. Additionally, subsection (c) is renamed "business entities," to eliminate the specific reference to corporations and partnerships and to broaden the topics that can be tested within this subject. Subsection (i), which currently refers to criminal law, is amended to include the new subjects of constitutional criminal procedure and juvenile delinquency. A new subsection (k) is added to include as a test subject Articles 3 and 9 of the Uniform Commercial Code; the subsections that follow (k) are re-lettered accordingly. Subsection (l), formerly subsection (k), which currently lists family law, is amended to include the new subject of dependency. Finally, new subsection (o) is added to include the new subject of professionalism.
Accordingly, we amend the Rules of the Supreme Court Relating to Admissions to the Bar as reflected in the appendix to this opinion. The new language is indicated by underscoring; deletions are indicated by struck-through type. These amendments shall take effect immediately upon the release of this opinion and will apply prospectively only, except that the amendments to subsections (c), (i), (k), (l), and (o), which add new test subjects, shall take effect two years from the date of this opinion.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.

APPENDIX
4-22 Part A. Part A will consist of 6 one-hour segments. One segment will include the subject of Florida Rules of Civil and Criminal Procedure and the Florida Rules of Judicial Administration 2.051, 2.060, and 2.1602.330, 2.420, 2.505 and 2.515. The remaining 5 segments, each of which will include no more than 23 subjects, will be selected from the following subjects including their equitable aspects:
(a) Florida constitutional law;
(b) federal constitutional law;
(c) business entities including corporations and partnerships;
(d) wills and administration of estates;
(e) trusts;
(f) real property;
(g) evidence;
(h) torts;
(i) criminal law, constitutional criminal procedure, and juvenile delinquency;
(j) contracts;
(k) Articles 3 and 9 of the Uniform Commercial Code;
(k)(l) family law and dependency;

(l)(m) Chapter 4, Rules of Professional Conduct of the Rules Regulating The Florida Bar; and
(m)(n) Chapter 5, Rules Regulating Trust Accounts of the Rules Regulating The Florida Bar.; and

*1146 (o) professionalism.
NOTES
[1]  The Florida Bar Examination currently includes both the General Bar Examination and the Multistate Professional Responsibility Examination. See Fla. Bar Admiss. R. 4-11. The General Bar Examination consists of two parts. See Fla. Bar Admiss. R. 4-20. Part A is developed by the Board and includes a combination of essay and multiple choice questions. Id. Part B is the Multistate Bar Examination and is developed by the National Conference of Bar Examiners. Id.; see also Fla. Bar Admiss. R. 4-23.
[2]  See In re Amendments to the Fla. Rules of Judicial Admin.-Reorganization of the Rules, 939 So.2d 966 (Fla.2006) (reorganizing and renumbering the Rules of Judicial Administration).